Locher, J.,
dissenting. At the threshold of our concern herein is the ultimate question of whether there is a “conflict” between the statute and ordinance. More narrowly framed for our consideration herein, the issue is whether a statute regulating over a certain matter automatically preempts and overrides a municipality from regulating on the same subject matter.
The answer is unequivocably “no.”
An ordinance is not ipso facto invalid if it regulates the same subject matter as does a statute, if there is not a “head-on collision” between the legislative enactments. An ordinance which imposes more restrictive requirements than does a statute is not in conflict and thereby can and should be upheld as co-extensive with the necessities and safeguards of the public interest.
The majority properly recites the time-tested rule espoused in Struthers v. Sokol (1923), 108 Ohio St. 263, for determining whether a “conflict” does exist,4 but then, upon the strength of State, ex rel. Klapp, v. Dayton P. & L. Co. (1967), 10 Ohio St. 2d 14, assumes that a more restrictive ordinance ipso facto constitutes a “conflict.”
Initially, a review of Sokol, supra, is not only interesting but also illuminating. Sokol’s rationale and eventual determination do not parallel the majority's rationale herein.
In Sokol, certain city ordinances made some acts crimes that were not crimes by statute, and, in one instance, the ordi*371nance imposed a greater penalty than that imposed by the statute concerning the same offense.
The court found no technical conflict and upheld the ordinances, even though the ordinances regulated the same subject matter, and even, in one instance, imposed a more stringent penalty than its statutory counterpart.5
The majority’s reliance on Klapp; State, ex reí. Arey, v. Sherrill (1944), 142 Ohio St. 574; and Cleveland Tel. Co. v. Cleveland (1918), 98 Ohio St. 358, for the assertion that “any ordinance which differs from***statutes***imposing more restrictive requirements is in ‘conflict’ therewith and is ipso facto invalid” is a misapplication of the law.
In the above-cited cases, a “conflict,” commonly referred to as a “head-on collision,” between the city and state legislative enactments concerning general laws was clearly established, invalidating the ordinance thereby. There is no mention in these cases that a more restrictive requirement imposed by ordinance is invalid if a statute also legislates over that same subject matter. The majority is reading too much into those cases which, in my opinion, are already questionable in their result.6
An ordinance can be in conflict with a statute if it is not strictly local in nature or, more importantly, to our consideration herein, if the ordinance is more restrictive than the statute. The grant of home rule powers by virtue of Section 3, *372Article XVIII of the Ohio Constitution allows the imposition of stricter regulations and should not be held ipso facto invalid merely when the ordinance and statute legislate over the same subject matter. In order to obviate an ordinance which regulates over the same subject matter as does a statute, a “head-on collision” must be found. See: United States Fidelity & Guaranty Co. v. Guenther (1930), 281 U.S. 34; Heidle v. Baldwin (1928), 118 Ohio St. 375; Matthews v. Russell (1949), 87 Ohio App. 443; Coshocton v. Saba (1936), 55 Ohio App. 40; Leipsic v. Folk (1931), 38 Ohio App. 177; Columbus v. Geren (1923), 1 Ohio Law Abs. 534; State, ex rel. Haley, v. Troutdale (1978), 281 Ore. 203, 576 P. 2d 1238; Accord, 14 Western Reserve L. Rev. 786, at page 793; and 29 Ohio St. L. J. 29, at page 38.
In 3 Ohio Northern L. Rev., the author gives a learned opinion as to the issue at bar. At pages 680 and 681, he aptly comments:
“*** [AJbsent denial by the state legislature, the [constitutional] committee had intended that municipal regulations which were more strict than those of the state would be valid, but not those which were less severe. This explanation was repeated often enough, gained sufficient adherents, and was varied enough in its phrasing that little doubt could remain that the convention thoroughly understood at least what ‘conflict’ was intended to mean. A municipality could go ‘further’ than state regulations, but not ‘fall short’ of them. A municipality could ‘add’ to state regulations, but it could not ‘lessen’ state power or ‘destroy’ or ‘weaken’ a statute or ‘breakdown’ a general law. A municipality could, make a state regulation ‘stronger’ but not ‘weaker.’ ”
To further buttress my opinion that no conflict does exist merely upon municipal legislation in the same area, analysis of the Ohio Board of Building Codes (OBBC) is necessary to determine the scope of a “conflict.” Ohio Adm. Code 4101:2-1-02 defines “Conflict with OBBC” as:
“*** [Legislation, or a rule, or a condition which is at variance with OBBC to the extent or in a manner that such legislation, rule, or condition permits or constitutes a provision for safety or sanitation which would be, or is less safe or sanitary than is required under OBBC. ” (Emphasis added.)
*373The majority opinion readily admits that R. C. Chapter 3781, in several sections, provides that the safety standards therein are the lawful minimum for public building and industrialized units.7
Had the General Assembly intended to totally preempt and thereby proscribe a statewide concern for the use of the industrialized units at issue here it should have utilized an express statutory prohibition against any other measures. Cleveland v. Raffa (1968), 13 Ohio St. 2d 112, and Columbus Legal Amusement Assn. v. Columbus (1947), 50 Ohio Law Abs. 353, 358. Instead, the General Assembly merely set forth minimum safety requirements which other political subdivisions could adopt or make more stringent.
R. C. 3781.01, in fact, expressly states that additional regulation by a municipal corporation in this area is permissible. In pertinent part, it reads:
“Chapters 3781 and 3791 of the Revised Code do not prevent the legislative authority of a municipal corporation from making further and additional regulations, not in conflict with such chapters or with the rules and regulations of the board of building standards.” (Emphasis added.)
Therefore, I would reverse the judgment of the Court of Appeals, in that the statute and state building code at issue prescribe only the lawful minimum standards and that there was no intent to preempt local regulations which impose more stringent safety requirements.

 Paragraph two of the syllabus in Sokol, supra, reads as follows:
“In determining whether an ordinance is in ‘conflict’ with general laws, the test is whether the ordinance permits or licenses that which the statute forbids and prohibits, and vice versa.”


 Paragraph three of the syllabus in Sokol, supra, reads as follows:
“A police ordinance is not in conflict with a general law upon the same subject merely because certain specific acts are declared unlawful by the ordinance, which acts are not referred to in the general law,' or because certain specific acts are omitted in the ordinance but referred to in the general law, or because different penalties are provided for the same acts, even though greater penalties are imposed by the municipal ordinance.”


 A vital and integral component of the Ohio constitutional amendments of 1912 were the home rule powers. In the era immediately following 1912, Judge Wanamaker wrote long and vigorous opinions concerning the ramifications of the recently enacted home rule powers.
Unfortunately, his sound reasoning and logical approach in the area of home rule were not always adhered to by a majority of the court. It is my understanding and belief that had his interpretation and rationale been followed more often, we would not find ourselves vacillating on the scope of home rule powers. Judge Wanamaker’s dissenting opinion in Cleveland Tel. Co. v. Cleveland, supra, at pages 387-428, most clearly illuminates my understanding of home rule powers.


 See R. C. 3781.10(A) which provides that regulations formulated and adopted by the Ohio Board of Building Standards “shall be the lawful minimum requirements for* * * industrialized units.”